 



Exhibit 10.2
AMENDMENT NUMBER TEN
TO THE
COUNTRYWIDE FINANCIAL CORPORATION
1993 STOCK OPTION PLAN
     WHEREAS, the Compensation Committee of the Board of Directors of
Countrywide Financial Corporation (the “Company”) has determined that it is in
the best interest of the Company to amend the Countrywide Financial Corporation
1993 Stock Option Plan (the “1993 Plan”) to have optionees receive stock in lieu
of cash in the event they wish to surrender options following a Change in
Control;
     NOW THEREFORE, the 1993 Plan is amended, effective as of December 23, 2005,
in the following particulars:
     1. Section 7(e) is hereby deleted and new Section 7(e) is inserted in its
place as follows:
     “(e) Effect of Change in Control. Notwithstanding anything contained in the
Plan or an Agreement to the contrary, in the event of a Corporate Change (1) all
Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable and (2) an Optionee shall be permitted to
surrender for cancellation within sixty (60) days after such Change in Control,
any Option or portion of an Option to the extent not yet exercised and the
Optionee will be entitled to receive a payment in Shares, (valued at the Fair
Market Value on the date preceding the date of such surrender) an amount equal
to the excess, if any of (x) (A) in the case of an Nonqualified Stock Option,
the greater of (i) the Fair Market Value, on the date preceding the date of
surrender of the Shares subject to the Option or portion thereof surrendered, or
(ii) the Adjusted Fair Market Value of the Shares subject to the Option or
portion thereof surrendered or (B) in the case of an Incentive Stock Option, the
Fair Market Value, on the date preceding the date of surrender, of the Shares
subject to the Option or portion thereof surrendered, over (y) the aggregate
purchase price for such Shares under the Option or portion thereof surrendered;
provided however, that in the case of an Option granted within six (6) months
prior to the Change in Control to any Optionee who may be subject to liability
under Section 16(b) of the Exchange Act, such Optionee shall be entitled to
surrender for cancellation his or her Option during the sixty (60) day period
commencing upon the expiration of six (6) months from the date of grant of any
such Option.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment Number Ten to be
executed by its duly authorized officer this 29th day of December, 2005.

            Countrywide Financial Corporation
      By:   /s/ Marshall M. Gates         Marshall M. Gates        Senior
Managing Director, Chief Administrative Officer     

          Attest:
 
      /s/ Gerard A. Healy       Gerard A. Healy      Senior Vice President and
Assistant Legal Counsel       

2